Denis E. Sullivan, J., concurs. Mr. Justice Burke dissenting: By the clear provisions of paragraph 1 of section 31 of the Civil Practice Act (par. 155, ch. 110, Ill. Rev. Stat. 1939 [Jones Ill. Stats. Ann. 104.031]) the complainant is required to aver “the substantial averments of fact necessary to state any cause of action either at law or in equity.” The complaint in the instant case • does not contain such averments and is vulnerable to a motion to dismiss. Such motion admits all facts that are well pleaded, but does not admit conclusions of law or conclusions of fact unsupported by allegations of specific facts, and the pleading is construed most strongly against the pleader. Plaintiff contends that she was forced to sell her stock at an unconscionable price because of various acts of duress exercised by the defendants. She sold the stock for the sum of $55,000. Her complaint shows that after Dana elected to purchase the stock she hired attorneys and accountants to go over the books, to advise her and to protect her interests. Hence, if she has a cause of action she should be able to set up the ultimate facts showing such cause of action. One of the principal grounds of coercion asserted is that Dana did not pay off the indebtedness owing to the bank, thereby preventing her from securing the collateral which had •been put up by her husband. She maintains that she was without funds and that Dana did not pay the indebtedness in order to prevent her from obtaining the securities that had been so deposited by her husband. She does not state the amount of the indebtedness of the corporation to the bank, nor when it became due, nor whether the corporation, after the death of her husband, was in a position to pay such indebtedness. If she had set out these facts, the court could by reading the complaint, determine whether the failure to pay the indebtedness by the corporation constituted an act of duress. The complaint also charges that Dana caused the corporation to file a claim against her husband’s estate in the sum of $15,842.88, and that this claim was without foundation and was advanced in order to reduce the value of plaintiff’s interest in the corporation. She does not set up any facts showing how this claim was represented to the probate court, or in what respect it was unfounded, or what action was taken thereon in the probate court. It is common knowledge that on filing a claim in the probate court, an early trial may be had. She could have insisted on a trial as to the merits of the claim. "When she accepted $55,000 for the stock, the corporation and the defendants released all claims they were asserting against the estate of her husband. Practically all of the material allegations of the complaint are conclusions of law or of fact, which the motion to dismiss does not admit. With such conclusions eliminated, the complaint does not state a cause of action.